Chief Justice Booth.
Opinion in former trial, “Statute cannot run if the land be vacant” etc.
Ridgely, for plaintiff, in conclusion. Limitation could not run until plaintiff’s title was so complete as to enable him to recover in ejectment, which was not until survey. [2] Del.Laws 1175, making surveys previous to 1760 good etc. Flour Field, by their own papers, has the N. S. lines six hundred perches and straight.
Chief Justice Booth.
In ejectment plaintiff must show you a title. Defendant’s objection first, that Park’s warrant was a located [one] and plaintiff is barred; but the Court are of a different opinion. If the land was vacant, the Statute will not run. As to location, you will decide from the evidence before you.
The jury retired and in about three-quarters of an hour brought in a verdict for the plaintiff.